EXECUTIVE SEVERANCE AGREEMENT

 

THIS AGREEMENT, dated July 15, 2008, is made by and between SkyTerra
Communications, Inc., a Delaware corporation (the “Company”), and Randy Segal
(the “Executive”).

WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key management personnel; and

WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

1.        Defined Terms. The definitions of capitalized terms used in this
Agreement are provided in the last Section hereof.

 

2.         Term of Agreement. The Term of this Agreement shall commence on the
date hereof and shall continue in effect through June 30, 2012; provided,
however, that commencing on July 1, 2011 and each July 1 thereafter, the Term
shall automatically be extended for one additional year unless, not later than
the preceding April 1, the Company or the Executive shall have given notice not
to extend the Term; and further provided, however, that if a Change in Control
shall have occurred during the Term, the Term shall expire no earlier than
twenty-four (24) months beyond the month in which such Change in Control
occurred.

 

3.         Company’s Covenants Summarized. In order to induce the Executive to
remain in the employ of the Company and in consideration of the Executive’s
covenants set forth in Section 4 hereof, the Company agrees, under the
conditions described herein, to pay the Executive the Severance Payments and the
other payments and benefits described herein. Except as provided in Section 6.1
hereof, no Severance Payments shall be payable under this Agreement unless there
shall have been (or, under the terms of the second sentence of Section 6.1
hereof, there shall be deemed to have been) a termination of the Executive’s
employment with the Company following a Change in Control and during the Term.
This Agreement shall not be construed as creating an express or implied contract
of employment and, except as otherwise agreed in writing between the Executive
and the Company, the Executive shall not have any right to be retained in the
employ of the Company.

 

 

 

 

--------------------------------------------------------------------------------

4.         The Executive’s Covenants. The Executive agrees that, subject to the
terms and conditions of this Agreement, in the event of a Potential Change in
Control during the Term, the Executive will remain in the employ of the Company
until the earliest of (i) a date which is six months following the date of such
Potential Change in Control, (ii) the date of a Change in Control, (iii) the
date of termination by the Executive of the Executive’s employment for Good
Reason or by reason of death, Disability or Retirement, or (iv) the termination
by the Company of the Executive’s employment for any reason.

 

 

5.

Compensation Other Than Severance Payments.

 

5.1       Following a Change in Control and during the Term, during any period
that the Executive fails to perform the Executive’s full-time duties with the
Company as a result of incapacity due to physical or mental illness, the Company
shall pay the Executive’s full salary to the Executive at the rate in effect at
the commencement of any such period, together with all compensation and benefits
payable to the Executive under the terms of any compensation or benefit plan,
program or arrangement maintained by the Company during such period (other than
any disability plan), until the Executive’s employment is terminated by the
Company for Disability.

 

5.2       If the Executive’s employment shall be terminated for any reason
following a Change in Control and during the Term, the Company shall pay the
Executive’s full salary to the Executive through the Date of Termination at the
rate in effect immediately prior to the Date of Termination or, if higher, the
rate in effect immediately prior to the first occurrence of an event or
circumstance constituting Good Reason, together with all compensation and
benefits payable to the Executive through the Date of Termination under the
terms of the Company’s compensation and benefit plans, programs or arrangements
as in effect immediately prior to the Date of Termination or, if more favorable
to the Executive, as in effect immediately prior to the first occurrence of an
event or circumstance constituting Good Reason.

 

5.3       If the Executive’s employment shall be terminated for any reason
following a Change in Control and during the Term, the Company shall pay to the
Executive the Executive’s normal post-termination compensation and benefits as
such payments become due. Such post-termination compensation and benefits shall
be determined under, and paid in accordance with, the Company’s retirement,
insurance and other compensation or benefit plans, programs and arrangements as
in effect immediately prior to the Date of Termination or, if more favorable to
the Executive, as in effect immediately prior to the occurrence of the first
event or circumstance constituting Good Reason.

 

 

6.

Severance Payments and Benefits.

 

6.1       If the Executive’s employment is terminated during the Term and
following the first to occur of a Change in Control or July 15, 2008, other than
(A) by the Company for Cause, (B) by reason of death or Disability, or (C) by
the Executive without Good Reason, then the Company shall pay the Executive the
amounts, and provide the Executive the benefits, described in this Section 6.1
(“Severance Payments”) in addition to any payments and benefits to which the
Executive is entitled under Section 5 hereof. For purposes of this

 

2

 



 

--------------------------------------------------------------------------------

Agreement, the Executive’s employment shall be deemed to have been terminated
following a Change in Control by the Company without Cause or by the Executive
with Good Reason, if (i) the Executive’s employment is terminated by the Company
without Cause prior to a Change in Control (whether or not a Change in Control
ever occurs) and such termination was at the request or direction of a Person
who has entered into an agreement with the Company the consummation of which
would constitute a Change in Control, (ii) the Executive terminates his
employment for Good Reason prior to a Change in Control (whether or not a Change
in Control ever occurs) and the circumstance or event which constitutes Good
Reason occurs at the request or direction of such Person, or (iii) the
Executive’s employment is terminated by the Company without Cause or by the
Executive for Good Reason and such termination or the circumstance or event
which constitutes Good Reason is otherwise in connection with or in anticipation
of a Change in Control (whether or not a Change in Control ever occurs).

 

(A)      In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination and in lieu of any severance benefit
otherwise payable to the Executive, the Company shall pay to the Executive a
lump sum severance payment, in cash, equal to the sum of (i) the Executive’s
base salary as in effect immediately prior to the Date of Termination or, if
higher, in effect immediately prior to the first occurrence of an event or
circumstance constituting Good Reason, (ii) the Executive’s target annual bonus
under any annual bonus or incentive plan maintained by the Company in respect of
the fiscal year in which occurs the Date of Termination or, if higher, the
fiscal year in which occurs the first event or circumstance constituting Good
Reason and (iii) a pro rata portion to the Date of Termination of the annual
incentive bonus the Executive could have received for the year in which the Date
of Termination occurs, calculated by multiplying the amount determined under
clause (ii) by a fraction, the numerator of which is the number days during such
the year in which the Date of Termination occurs up to the Date of Termination
and the denominator of which is 365.

 

(B)      For the 12-month period immediately following the Date of Termination,
the Company shall arrange to provide the Executive and his dependents life,
accident and health insurance benefits substantially similar to those provided
to the Executive and his dependents immediately prior to the Date of Termination
or, if more favorable to the Executive, those provided to the Executive and his
dependents immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, at no greater after tax cost to the Executive than the
after tax cost to the Executive immediately prior to such date or occurrence;
provided, however, that, unless the Executive consents to a different method,
such health insurance benefits shall be provided through a third-party insurer.
Benefits otherwise receivable by the Executive pursuant to this Section 6.1(B)
shall be reduced to the extent benefits of the same type are received by or made
available to the Executive during the 12-month period following the Executive’s
termination of employment (and any such benefits received by or made available
to the Executive shall be reported to the Company by the Executive); provided,
however, that the Company shall reimburse the Executive for the excess, if any,
of the after tax cost of such benefits to the Executive over such cost
immediately prior to the Date of Termination or, if more favorable to the
Executive, the first occurrence of an event or circumstance constituting Good
Reason.

 

3

 



 

--------------------------------------------------------------------------------

 

(C)      If requested by the Executive, the Company shall provide the Executive
with outplacement services suitable to the Executive’s position for a period of
12 months or, if earlier, until the first acceptance by the Executive of an
offer of employment.

 

(D)      Any equity awards, including without limitation stock options,
restricted stock and restricted stock units, which have been issued to the
Executive by the Company shall become fully vested and, as applicable,
exercisable, shall remain exercisable for the full term thereof, and any
performance conditions imposed with respect to such awards shall be deemed to be
fully achieved. The Executive shall also be entitled to similar treatment as
benefit active employees for purposes of implementation, modifications and
amendments of equity awards, including without limitation, employee cashless
exercise programs, equity sale programs, exchange offers, participation in
rights offers, equity adjustments to reflect transactions, and any other program
or offer made available to active employees generally.

 

6.2       The payment provided in subsection (A) of Section 6.1 hereof shall be
made not later than the fifth day following the Date of Termination; provided,
however, that if the amounts of such payments, cannot be finally determined on
or before such day, the Company shall pay to the Executive on such day an
estimate, as determined in good faith by the Executive, of the minimum amount of
such payments to which the Executive is clearly entitled and shall pay the
remainder of such payments (together with interest on the unpaid remainder (or
on all such payments to the extent the Company fails to make such payments when
due) at 120% of the rate provided in section 1274(b)(2)(B) of the Code) as soon
as the amount thereof can be determined but in no event later than the 30th day
after the Date of Termination. In the event that the amount of the estimated
payments exceeds the amount subsequently determined to have been due, such
excess shall constitute a loan by the Company to the Executive, payable on the
fifth business day after demand by the Company (together with interest at 120%
of the rate provided in section 1274(b)(2)(B) of the Code). At the time that
payments are made under this Agreement, the Company shall provide the Executive
with a written statement setting forth the manner in which such payments were
calculated and the basis for such calculations including, without limitation,
any opinions or other advice the Company has received from Tax Counsel, the
Auditor or other advisors or consultants (and any such opinions or advice which
are in writing shall be attached to the statement).

 

6.3       The Company also shall reimburse the Executive for all legal fees and
expenses incurred by the Executive in disputing in good faith any issue
hereunder relating to the termination of the Executive’s employment, in seeking
in good faith to obtain or enforce any benefit or right provided by this
Agreement or in connection with any tax audit or proceeding to the extent
attributable to the application of section 4999 of the Code to any payment or
benefit provided hereunder. Such payments shall be made within five business
days after delivery of the Executive’s written requests for payment accompanied
with such evidence of fees and expenses incurred as the Company reasonably may
require, but in no event later than the last day of the Executive’s taxable year
following the taxable year in which the expense was incurred.

 

4

 



 

--------------------------------------------------------------------------------

 

7.

Termination Procedures.

 

7.1       Notice of Termination. After a Change in Control and during the Term,
any purported termination of the Executive’s employment (other than by reason of
death) shall be communicated by written Notice of Termination from one party
hereto to the other party hereto in accordance with Section 10 hereof. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated.

 

7.2       Date of Termination. “Date of Termination,” with respect to any
purported termination of the Executive’s employment after a Change in Control
and during the Term, shall mean (i) if the Executive’s employment is terminated
for Disability, 30 days after Notice of Termination is given (provided that the
Executive shall not have returned to the full-time performance of the
Executive’s duties during such 30-day period), and (ii) if the Executive’s
employment is terminated for any other reason, the date specified in the Notice
of Termination (which, in the case of a termination by the Company, shall not be
less than 30 days (except in the case of a termination for Cause) and, in the
case of a termination by the Executive, shall not be less than 15 days nor more
than 60 days, respectively, from the date such Notice of Termination is given).

 

8.         No Mitigation. The Company agrees that, if the Executive’s employment
with the Company terminates during the Term, the Executive is not required to
seek other employment or to attempt in any way to reduce any amounts payable to
the Executive by the Company pursuant to Section 6 hereof. Further, except as
specifically provided in Section 6.1(B) hereof, no payment or benefit provided
for in this Agreement shall be reduced by any compensation earned by the
Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Executive to
the Company, or otherwise.

 

 

9.

Successors; Binding Agreement.

 

9.1       In addition to any obligations imposed by law upon any successor to
the Company, the Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, prior to such
succession, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.

 

9.2       This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless

 

5

 



 

--------------------------------------------------------------------------------

otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the executors, personal representatives or administrators of the
Executive’s estate.

 

10.       Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to the address set forth in the personnel records of the Company and,
if to the Company, to the address set forth below, or to such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notice of change of address shall be effective only upon actual
receipt:

 

To the Company:

 

 

SkyTerra Communications

10802 Parkridge Boulevard

 

Reston, VA 22091

 

Attention: General Counsel

Copy: Human Resources

 

11.       Miscellaneous. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Executive and such officer as may be specifically
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or of any lack of compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. This Agreement supersedes any other
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof which have been made by either party;
provided, however, that this Agreement shall supersede any agreement setting
forth the terms and conditions of the Executive’s employment with the Company
only in the event that the Executive’s employment with the Company is terminated
on or following a Change in Control, by the Company other than for Cause or by
the Executive for Good Reason. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Delaware. All references to sections of the Exchange Act or the Code shall be
deemed also to refer to any successor provisions to such sections. Any payments
provided for hereunder shall be paid net of any applicable withholding required
under federal, state or local law and any additional withholding to which the
Executive has agreed. The obligations of the Company and the Executive under
this Agreement which by their nature may require either partial or total
performance after the expiration of the Term (including, without limitation,
those under Sections 6 and 7 hereof) shall survive such expiration.

 

12.       Section 409A. The intent of the parties is that payments and benefits
under this Agreement comply with Section 409A of the Code and the regulations
and other guidance promulgated thereunder (“Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted and
administered to be in compliance therewith.

 

6

 



 

--------------------------------------------------------------------------------

Notwithstanding anything contained herein to the contrary, Executive shall not
be considered to have terminated employment with the Company for purposes of
this Agreement and no payments shall be due to Executive under this Agreement
providing for payment of amounts on termination of employment unless Executive
would be considered to have incurred a “separation from service” from the
Company within the meaning of Section 409A. Each amount to be paid or benefit to
be provided under this Agreement shall be construed as a separate identified
payment for purposes of Section 409A and any payments described in this
Agreement that are due within the “short term deferral period” as defined in
Section 409A shall not be treated as deferred compensation unless applicable law
requires otherwise. All reimbursements shall be paid within five business days
after delivery of Executive’s written request for payment accompanied by
evidence of the fees and expenses incurred, as the Company may reasonably
require, but in no event later than the end of the calendar year following the
calendar year in which such fees and expenses are incurred. To the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to this Agreement during the six-month period
immediately following Executive’s termination of employment shall instead be
paid on the first business day after the date that is six months following
Executive’s termination of employment (or upon Executive’s death, if earlier),
together with interest calculated from the fifth day following termination of
employment until the date of payment, at an annual rate equal to the prime rate
as reported in the Wall Street Journal from time to time, compounded annually.
Notwithstanding anything in Section 6.2 hereof to the contrary, to the extent
the Executive is terminated (i) following a Change in Control but prior to a
change in ownership or control of the Company within the meaning of Section 409A
or (ii) prior to a Change in Control in a manner described in Section 6.1, to
the extent required to avoid accelerated taxation and/or tax penalties under
Section 409A, amounts payable to the Executive hereunder, to the extent not in
excess of the amount that the Executive would have received under any other
severance plan or arrangement with the Company that is not contingent on the
occurrence of a Change in Control had such plan or arrangement been applicable,
shall be paid at the time and in the manner provided by such plan or arrangement
and the remainder shall be paid to the Executive in accordance with the
provisions of Section 6.2.

 

13.       Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

14.       Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

 

15.

Settlement of Disputes; Arbitration.

 

15.1    All claims by the Executive for benefits under this Agreement shall be
directed to and determined by the Board and shall be in writing. Any denial by
the Board of a claim for benefits under this Agreement shall be delivered to the
Executive in writing and shall set forth the specific reasons for the denial and
the specific provisions of this Agreement relied upon. The Board shall afford a
reasonable opportunity to the Executive for a review of the

 

7

 



 

--------------------------------------------------------------------------------

decision denying a claim and shall further allow the Executive to appeal to the
Board a decision of the Board within 60 days after notification by the Board
that the Executive’s claim has been denied. Notwithstanding the above, in the
event of any dispute, any decision by the Board hereunder shall be subject to a
de novo review by the arbitrator.

 

15.2     Any further dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Washington, D.C.
in accordance with the rules of the American Arbitration Association then in
effect; provided, that the Federal Rules of Evidence shall apply, and the
arbiter shall establish the applicable rules of discovery. The arbiter shall
determine the scope of arbitrability.

 

16.       Definitions. For purposes of this Agreement, the following terms shall
have the meanings indicated below:

 

(A)      “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.

 

(B)      “Auditor” shall mean the accounting firm which was immediately prior to
the Change in Control the Company’s independent auditor.

 

(C)      “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under
the Exchange Act.

 

 

(D)

“Board” shall mean the Board of Directors of the Company.

 

(E)       “Cause” for termination by the Company of the Executive’s employment
shall mean (i) the willful and continued failure of the Executive to
substantially perform the Executive’s duties with the Company (other than any
such failure resulting from incapacity due to physical or mental illness), after
a written demand for substantial performance is delivered to the Executive by
the Board which specifically identifies the manner in which the Board believes
that the Executive has not substantially performed the Executive’s duties; (ii)
the willful engaging by the Executive in gross misconduct which is materially
and demonstrably injurious to the Company; (iii) material breach of fiduciary
duty to the Company that results in personal profit to the Executive at the
expense of the Company; or (iv) the Executive is convicted or pleads nolo
contendre to a felony under Federal or state law or willfully violates any law,
rule or regulation (other than traffic violations, misdemeanors or similar
offenses) or cease-and-desist order, court order, judgment or supervisory
agreement, which violation is materially and demonstrably injurious to the
Company. For purposes of the preceding clauses, no act or failure to act, on the
part of the Executive, shall be considered “willful” unless it is done, or
omitted to be done, by the Executive in bad faith and without reasonable belief
that the Executive’s action or omission was in the best interests of the
Company. Any act, or failure to act, based upon prior approval given by the
Board or based upon the advice of counsel for the Company, shall be conclusively
presumed to be done, or omitted to be done, by the Executive in good faith and
in the best interests of the Company. The cessation of employment of the
Executive shall not be deemed to be for Cause unless and until there shall have
been delivered to the Executive, as part of the Notice of Termination, a copy of
a resolution duly adopted by the affirmative vote of not

 

8

 



 

--------------------------------------------------------------------------------

less than three quarters (3/4) of the entire membership of the Board at a
meeting of the Board called and held for the purpose of considering such
termination (after reasonable written notice is provided to the Executive and
the Executive is given an opportunity, together with counsel, to be heard before
the Board) finding that, in the good faith opinion of the Board, the Executive
is guilty of the conduct described in clause (i), (ii), (iii) or (iv) above, and
specifying the particulars thereof in detail.

 

(F)       A “Change in Control” shall mean the occurrence of any of the
following events:

 

(I)        any person or group of persons (as defined in Section 13(d) and 14(d)
of the Securities Exchange Act of 1934, but other than Harbinger Capital
Partners or affiliated funds of Harbinger Capital Partners) together with its
affiliates, excluding employee benefit plans, becomes, directly or indirectly,
the “beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange
Act of 1934) of securities of the Company representing 40% or more of the
combined voting power of the Company’s then outstanding securities;

 

(II)      the dissolution or liquidation of the Company or a merger,
consolidation, or reorganization of the Company with one or more other entities
in which the Company is not the surviving entity or the sale of substantially
all of the assets of the Company to another person or entity (excluding a merger
of Mobile Satellite Venture, LP into the Company);

 

(III)     any transaction (including without limitation a merger or
reorganization in which the Company is the surviving entity) which results in
any person or entity (other than Harbinger Capital Partners or affiliated funds
of Harbinger Capital Partners) owning or controlling more than 50% of the
combined voting power of all classes of securities of the Company;

 

(IV)     in instances where Harbinger Capital Partners or affiliated funds of
Harbinger Capital Partners own or control more than 50% of the combined voting
power of all classes of securities in the Company, any transaction (including
without limitation a merger or reorganization in which the Company is the
surviving entity) which results in a third party owning or controlling more than
50% of Harbinger Capital Partners’ or affiliated funds of Harbinger Capital
Partners’ combined voting power of all classes of securities in the Company; or

 

(V)      individuals who at the beginning of any two-year period constitute the
Board, plus new directors of the Company whose election or nomination for
election by the Company’s shareholders is approved by a vote of at least
two-thirds of the directors of the Company still in office who were directors of
the Company at the beginning of such two-year period, cease for any reason
during such two-year period to constitute at least two-thirds of the members of
the Board.

 

9

 



 

--------------------------------------------------------------------------------

 

(G)      “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.

 

(H)      “Company” shall mean SkyTerra Communications, Inc. and, except in
determining under Section 16(F) hereof whether or not any Change in Control of
the Company has occurred, shall include any successor to its business and/or
assets which assumes and agrees to perform this Agreement by operation of law,
or otherwise.

 

(I)        “Date of Termination” shall have the meaning set forth in Section 7.2
hereof.

 

(J)       “Disability” shall be deemed the reason for the termination by the
Company of the Executive’s employment, if, as a result of the Executive’s
incapacity due to physical or mental illness, the Executive shall have been
absent from the full-time performance of the Executive’s duties with the Company
for a period of six consecutive months, the Company shall have given the
Executive a Notice of Termination for Disability, and, within 30 days after such
Notice of Termination is given, the Executive shall not have returned to the
full-time performance of the Executive’s duties.

 

(K)      “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.

 

(L)       “Executive” shall mean the individual named in the first paragraph of
this Agreement.

 

 

(M)

“Good Reason” shall mean the occurrence of any of the following events:

 

(I)        a material diminution in the Executive’s duties inconsistent with the
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as in effect prior to such
diminution or any other action by the Company which results in a material
diminution in any respect in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith that is remedied by the Company
promptly after receipt of notice thereof given by the Executive, but including
for such purpose any change in the Executive’s function, status and/or title
such that the Executive is no longer the chief officer (other than the Chief
Executive Officer) responsible for the Executive’s function at the Company (and
parent company, if any);

 

(II)      a material reduction in the Executive’s base salary or target bonus;

 

(III)     the Company requiring the Executive to be based at any office that is
more than 25 miles from the Executive’s current office in Reston, Virginia;

 

10

 



 

--------------------------------------------------------------------------------

 

(IV)     a material diminution in the Executive’s benefits as a result of the
failure by the Company (a) to continue in effect any compensation plan in which
the Executive participates that is material to the Executive’s total
compensation, unless he has been offered participation in an economically
equivalent compensation arrangement (embodied in an ongoing substitute or
alternative plan) or (b) to continue the Executive’s participation in any such
compensation plan (or in any substitute or alternative plan) on a basis not
materially less favorable, both in terms of the amount of compensation provided
and the level of the Executive’s participation relative to other participants,
than existed prior to such failure;

 

(V)      the material failure by the Company to continue to provide the
Executive with benefits substantially similar to those enjoyed by the Executive
under any of the Company’s pension, life insurance, medical, health and
accident, disability or other welfare plans in which the Executive was
participating immediately prior to such failure; or

 

(VI)     any action or inaction by the Company that constitutes a material
breach of the terms and provisions of this Agreement.

 

Anything herein to the contrary notwithstanding, the Executive’s employment
shall not be terminated for Good Reason unless (i) he provides written notice to
the Company within 90 days after the Executive first obtains knowledge of the
occurrence of one of events above, that the Executive is terminating his
employment for Good Reason and stating the basis of such termination, (ii) the
Company fails to cure the action or inaction that is such basis within 30 days
after receipt of such notice and (iii) the Executive terminates employment no
later than six months following the initial existence of such Good Reason.

(N)      “Notice of Termination” shall have the meaning set forth in Section 7.1
hereof.

 

(O)      “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Company or any of its subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Affiliates, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (iv) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

 

(P)       “Potential Change in Control” shall be deemed to have occurred if the
event set forth in any one of the following paragraphs shall have occurred:

 

(I)        the Company enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control;

 

11

 



 

--------------------------------------------------------------------------------

(II)      the Company or any Person publicly announces an intention to take or
to consider taking actions which, if consummated, would constitute a Change in
Control;

 

(III)     any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 15% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates); or

 

(IV)     the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

 

(Q)      “Retirement” shall be deemed the reason for the termination by the
Executive of the Executive’s employment if such employment is terminated in
accordance with the Company’s retirement policy, including early retirement,
generally applicable to its salaried employees.

 

(R)      “Severance Payments” shall have the meaning set forth in Section 6.1
hereof.

 

(S)       “Tax Counsel” shall mean tax counsel reasonably acceptable to the
Executive and selected by the Auditor.

 

(T)       “Term” shall mean the period of time described in Section 2 hereof
(including any extension, continuation or termination described therein).

 

12

 



 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

SKYTERRA COMMUNICATIONS, INC.

 

 

By: /s/ ALEXANDER GOOD

Name: Alexander Good

Title: Chairman, CEO and President

 

 

/s/ RANDY SEGAL

EXECUTIVE

 

 

13

 



 

 